      Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

TRACY TIMMONS,                          §
                                        §
       Plaintiff,                       §
                                        §        No. 4:18cv4368
VS.                                     §
                                        §        Jury Trial Demanded
SAN JACINTO COLLEGE,                    §
                                        §
       Defendant.                       §

                      PLAINTIFF’S MOTION FOR PARTIAL
                    SUMMARY JUDGMENT AS TO LIABILITY




David C. Holmes, Attorney in Charge
State Bar No. 09907150
Southern District No. 5494
13201 Northwest Freeway, Suite 800
Houston, Texas 77040
Telephone: 713-586-8862
Fax: 713-586-8863
dholmes282@aol.com

ATTORNEY FOR PLAINTIFF
      Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 2 of 24




                                        TABLE OF CONTENTS


NATURE AND STAGE OF THE PROCEEDING . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF THE ISSUES AND STANDARD OF REVIEW . . . . . . . . . . . 12

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

I.       Direct Evidence Shows that Ms. Timmons’ Termination
         Was Retaliatory . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

II.      San Jacinto College Cannot Meet Its Burden of Proving That
         It Was Justified in Firing Ms. Timmons . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 3 of 24




                NATURE AND STAGE OF THE PROCEEDING

      This is an employment case. Ms. Timmons worked as a research librarian for

San Jacinto College from 2011 to 2017. Beginning in 2012, she complained

repeatedly about racial harassment by her immediate supervisor (John Brower) and

by his supervisor (Karen Blankenship). This culminated in an angry face-to-face

meeting in June 2017 during which Ms. Timmons accused Mr. Brower and Ms.

Blankenship of racism. San Jacinto College suspended and then terminated Ms.

Timmons for insubordination based on her conduct at this meeting.

      This is a direct evidence case, in that there is no dispute about the reasons for

Ms. Timmons’ termination. The sole issue with respect to liability is whether San

Jacinto College was justified in firing Ms. Timmons solely because two of its

supervisors were upset with the manner in which Ms. Timmons opposed behavior

that she perceived to be racist on their part.

      Discovery is complete. As shown below, the undisputed facts establish that

San Jacinto College is liable for the retaliatory termination of Ms. Timmons.

                             STATEMENT OF FACTS

      Ms. Timmons is a research librarian. She started with San Jacinto College on

a part-time basis in 2011 and became a full-time employee in January 2012.

Timmons Dep. at 20:14 to 21:19; Appendix 23 (hiring record). Her duties included

working the reference desk, handling interlibrary loans, and serving as liaison to the

                                           1
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 4 of 24




health sciences department. Timmons Dep. at 21:21 to 23:8; Appendix 24 (job

description). Her immediate supervisor was John Brower, and his supervisor was

Karen Blankenship, who was director of the library. Timmons Dep. at 25:11-14.

      Ms. Timmons received positive job evaluations throughout her tenure at San

Jacinto College. For example, her 2016 evaluation (which turned out to be her last

evaluation) was filled with positive comments such as:




Appendix 26-27.      There is no issue in this case about Ms. Timmons’ job

performance. San Jacinto College did not terminate her for poor performance.

      Beginning in late 2012, Ms. Timmons encountered harassment from Mr.

Brower. For the most part, the harassment consisted of a long string of inappropriate

comments and petty slights, some of which involved race and others of which

involved sex or disability (Ms. Timmons has chronic issues with her legs). This

continued for several years and culminated in the incident that led to her termination.

      In 2015, Ms. Timmons filed a charge of discrimination with the EEOC,

alleging harassment based on race, sex, and disability. Appendix 36. She received

a right to sue letter in 2016, but elected not to file a lawsuit. Appendix 37.

      While the events prior to 2016 are relevant because they form the background

to the events of June 2017, Ms. Timmons is not suing over any of those incidents.
                                           2
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 5 of 24




For that matter, Ms. Timmons is not seeking separate recovery for the hostile work

environment. Instead, this lawsuit is based on the termination in June 2017.

      Mr. Brower never used the more extreme forms of racial abuse, such as the

N-word, references to nooses, and the like. His modus operandi was more subtle.

Ms. Timmons explained this:

             Q.· ·Is -- is John Brower a talkative kind of guy? Was he chatty?

            A.· ·I think John Brower is a bully. I think John Brower knows
      what's going to upset you and get up under your nerves, and I think he
      does that purposely to bother and humiliate me. That's what I think.

Timmons Dep. at 183:4-9. For example, one of his comments was that white people

were still the “ruling class”:

            [Mr. Brower] brought up this comment.· He was talking about
      minorities.· And I said, you know what?· We are participating and
      voting more.· He said, you know what?· We're still the ruling class,
      Tracy.· I looked at him.

Timmons Dep. at 202:9-15. Sometimes Mr. Brower attempted, and failed, to be

subtle in his digs at Ms. Timmons:

      And he made this derogatory comment.· It was a student in the library.·
      He was dressed horribly bad.· And he said, Tracy, is that your brother?·
      And I looked at him like no.· My brother is a professional.· First of all,
      he don't even live in Houston.· Second of all, he works in the
      petrochemical. He can't -- he couldn't even be dressed like that because
      you can't work and dress like that.· He just picked this random person,
      random black person who was dressed really horribly bad; and then he
      says, is that your brother?·




                                          3
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 6 of 24




Timmons Dep. at 185:10-24. Mr. Brower “always said something derogatory about

black people.· Always.” Timmons Dep. at 182:17-18.

      Ms. Timmons told the college that this was happening. For example, on

February 1, 2017, Ms. Timmons sent an e-mail to the manager of the HR department

describing some of the ongoing harassment by Mr. Brower:




Appendix at 42-43.

      Throughout all of this, San Jacinto College never took any effective measures

to resolve the issues. Instead, San Jacinto College simply allowed the situation to

simmer until it finally boiled over. This occurred in June 2017.

      The ultimate triggering event involved a relatively minor administrative issue

about employees being allowed to make up hours that they had missed due to time

off for doctor visits and the like. At this point, Ms. Timmons had been enduring digs


                                         4
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 7 of 24




and jabs from Mr. Brower for years. In that context, Ms. Timmons perceived that

Mr. Brower was discriminating against her because of her race:

            Q.   . . . On the making up time issue that -- the discussions you
      were having with -- in [June] of 2017 about what you were doing to
      make up time, did you feel that there was a racial component to that?

                   ....

            A.     Yes, I do.

           Q.    Okay. Explain to us what -- why you felt there was a racial
      component to that.

              A.· · Because other people had come in late.· They didn't have
      to fill out times.· They didn't have to send out e-mails or anything.·
      They came in late, and they went about their day as is.· I was the only
      person subjected to this.

            Q.     Okay. What was the race of these other people?

            A.· · White.

Timmons Dep. at 278:21 to 279:10. Specifically, Ms. Timmons felt that Mr. Brower

was asking her to “beg” to make up her time. This time, Ms. Timmons expressed

her opinion in writing, accusing Mr. Brower of expecting a “slave mentality”:




Appendix 44. Within two minutes, Mr. Brower forwarded this e-mail to Ms.

Blankenship and to Vicki Del Bello in HR. Appendix 44.



                                         5
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 8 of 24




      Ms. Blankenship was well aware that Ms. Timmons had made complaints

about both Mr. Brower and her on the basis of racism. Blankenship Dep. at 7:15 to

8:7, 12:19 to 13:2. Incredibly, Ms. Blankenship felt that it was appropriate for her

to confront Ms. Timmons about the “slave mentality” comment.              Even more

incredibly, Ms. Del Bello in HR apparently had no problem with this:

             Q.· · What responsibility did you feel you had with respect to
      that comment?

             A.· · I felt that it was an uncourteous, rude, and insubordinate
      statement, that it was unprofessional and that that was just inappropriate
      for the workplace.

          Q.· · Okay.· But you did, that day, have a meeting with Ms.
      Timmons and Mr. Brower.· Correct?

            A.· · Yes.

            Q.· · Prior to that meeting, did you talk to Ms. Del Bello?

            A.· · Yes.

            Q.· · What did you discuss with Ms. Del Bello?

             A.· · I discussed with Ms. Del Bello that I was going to be
      meeting with Tracy again to clarify that Tracy had to check in with her
      supervisor and get his permission before taking time off or making up
      time.· And I also brought a copy -- brought a copy of the procedure that
      clarifies, so that Tracy would have a written record of the procedure
      that requires an employee to seek permission from her supervisor.

           Q.· · Did you discuss the slave-mentality comment with Ms.
      Del Bello?

            A.· · Yes.

                                          6
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 9 of 24




             Q.· · Okay.· What do you recall about that discussion?

             A.· · I don't remember.· Honestly, I don't remember.

             Q.· · Well, do you remember -- did Ms. Del Bello give you any
      instructions for talking to Ms. Timmons?

            A.· · I don't remember.· Usually Vickie just reminds us to
      follow college policies when -- P.R. procedures when -- you know, and
      to show the employee how they can make the correction.

            Q.· · Okay.· Was there some policy or procedure that you had
      in mind with respect to the slave-mentality comment?

             A.· · Not to my knowledge, no.

Blankenship Dep. at 16:4 to 17:14. As a result, the two San Jacinto College

employees who went to see Ms. Timmons about her “slave mentality” comment

were the same employees who Ms. Timmons had accused of racism. Not

surprisingly, this turned out to be a bad decision.

      The meeting took place in Ms. Timmons’ office, behind closed doors.

Blankenship Dep. at 24:1-5. The meeting quickly became heated, which led Ms.

Blankenship to excuse Mr. Brower:

             Q.· · As best you can remember -- and I know it's been a long
      time, but what do you remember that she said, as best you can recall?

             A.· · It was -- she was difficult to understand because she was
      very agitated at this point and she was quite loud.· I couldn't actually
      track everything she was saying.· It was -- it was -- like I said here, it
      was like word salad.· It was very disjointed.

                    I excused John from the room, and I rose to conclude the
      meeting.
                                           7
   Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 10 of 24




              Q.· · Okay.· Let's talk about that.· Why did you excuse John?
     ·
            A.· · Because she was saying things to him -- I'm trying -- I
     don't remember exactly what she was saying, but I just felt that we need
     to bring this meeting to a close.· And, so, I excused John.·

Blankenship Dep. at 22:14 to 23:10. According to Ms. Blankenship, Ms. Timmons

then began to scream at her. Blankenship Dep. at 25:6-13. Ms. Blankenship

acknowledges that Ms. Timmons was angry about perceived racism on the part of

Mr. Brower:

           Q.· · All right. [S]he said:· 'I'm not a N-word.· I'm not an
     expletive N-word, and he is not going to treat me that way.'

                    You understood that "he" was referring to Ms. -- Mr.
     Brower?

              A.· · Yes.

                    ....

           Q.· · Did you make any comments about -- you know, about
     you treating her that way?

            A.· · She did -- I think she called me a racist at some -- at some
     point during this; but, honestly, she was -- she was so -- I don't know
     the right word.· She was so agitated that it was hard to track what she
     was saying.· I remember this because it was quite shocking. These
     words were quite shocking.

            Q.· · All right.· The -- just to be clear, I guess, when he talks
     about -- when she talked about Mr. Brower treating her like an N-word,
     did you understand that she felt that that -- that he was doing that with
     – in connection with the time issues?

              A.· · Did I understand that?
                                         8
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 11 of 24




             Q.· · Yeah, at the time.

             A.· · I -- I guess she was talking about the time issues.· I don't
      think this is accurate, if that's what she thought.

Blankenship Dep. at 28:1-22. Ms. Blankenship claimed to be frightened, but admits

that Ms. Timmons did not actually do anything threatening and did not even begin

to get out of her seat:

             Q.· · Okay.· And she began screaming at you, according to
      this.· When you say screaming at you, what do you mean?· I mean –

            A.· · I mean, she was -- she was -- she was screaming very loud,
      and she was rocketing kind of back and forth in her chair.· She was
      slamming stuff around on her desk, and then she started beating on her
      desk with her fist.

                    ....

             Q.     The -- I mean, did she -- did she start to get up?

             A.· · I was afraid she was going to get up, but I left as quickly
      as I could -- I was already standing up because I'd rose to leave and I
      was standing at the side of her desk.· And she was hitting her fist on
      her desk.

                   And at first I couldn't move, and I was afraid -- I was afraid
      that she would hit me, and then managed to leave -- leave -- leave and
      go to my office.

           Q.· · Okay.· Did -- well, just be clear:· Did she actually make
      any motions directed at you?· Did she start to get up?· Did she, you
      know, start to take a swing at you, anything like that?

           A.· · Well, no.· She was rocketing around in her chair.· So, I
      wouldn't have been able to tell if she was about to get up or not because

                                          9
   Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 12 of 24




      she wasn't sitting still. I mean, I was afraid that she was going to get up
      and hit me.

                   ....

            Q.     . . . So, did she actually, to your – from what -- from your
      perception, start to get up?

             A.· · I'm not sure.· I know she was -- as I mentioned, she was
      moving around in her chair and beating on her -- her desk.· And I was
      afraid that -- that -- I was afraid that she was going to hit me. I mean, I
      wasn't that far from her.
      ·
             Q.· · Well, did she make any motion...

            A.· · I left.

            Q.· · Before you left, did she make any motion, you know,
      towards hitting you?· I mean, did she draw back her arm and...?

              A.· · She was -- as I said, she was moving around in her chair.·
      She was pounding on her desk.· And when -- then -- and she was also,
      like, slamming stuff around on her desk.

                   So, I just left.· I wasn't going to – I didn't want to stay
      there.· I wanted to get out.

Blankenship Dep. at 25:6-13, 25:18 to 26:10, 27:2-19.

      Ms. Timmons’ version of the meeting is similar in some respects, but she does

not agree that she was “screaming” at Ms. Blankenship:

            Q.· · So you deny raising your voice at all?

            A.· · I won't say I deny, but I didn't scream at her. I didn't try to
      intimidate her like she said I did.· I never hit her.· I never made an
      attempt to hit her.· I never hit anybody.



                                          10
      Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 13 of 24




              Q.· · Well, and I didn't ask if you hit her or tried to hit her or
        whether you screamed.· I was asking whether you raised your voice at
        Karen Blankenship?

               A.· · I was -- our meeting started off as I was speaking today at
        this meeting.·So my voice has modulated up and down depending on -
        - so then that's when she excused John from the room.· And then I said,
        Karen, I'm not a nigger.· I said, that's what you treat me like.· You treat
        me like I'm a nigger.· I said, I'm not a nigger.· She said, Tracy, I would
        never think of you like that.· I said, yes, you do.· You treat me like I'm
        a nigger. And then I started giving her examples.· She said, no, Tracy.
        That's not me.· I think you're professional.· I said, okay, but I'm not a
        nigger.· And I said, I am not a nigger.· She said, Tracy.· Then she said
        -- she said something about I had to tell -- this is a fireable offense.· I
        said, you have to do what you have to do, but I'm not a nigger.

                      So I don't know how many times I said it. I probably did
        let -- more today than I did at the meeting, because she didn't stay that
        long.· After I said that, she got very offended.

Timmons Dep. at 215:18 to 216:20.

        Mr. Brower apparently saw an opportunity in this turn of events. Incredibly,

he told another library employee to call the police. Appendix 48. When the incident

ended a few moments later, he told the employee to cancel the call. This employee

(Carolyn Riddle) claimed that she heard “very loud shouting and noises.” Appendix

48.     Another witness (Rudy Silva) said that he heard an “audible but

undistinguishable disturbance.” Appendix 47.

        In sum, Ms. Timmons complained about racism by Mr. Brower, and San

Jacinto College made the incredible decision to send Mr. Brower and Ms.




                                            11
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 14 of 24




Blankenship to counsel her about it. Naturally, San Jacinto College claims to be

shocked that this turned out badly, but it should have surprised no one.

      In any event, the Provost of San Jacinto College terminated Ms. Timmons on

June 27, 2017:




Appendix 49. Thus, there is no dispute that San Jacinto College terminated Ms.

Timmons solely based on her conduct at the meeting with Ms. Blankenship.

      STATEMENT OF THE ISSUES AND STANDARD OF REVIEW

      1.     Whether Ms. Timmons has established a prima facie case of retaliation

by direct evidence, thus shifting the burden of proof to San Jacinto College.

      2.     Whether San Jacinto College can meet its burden of proving that Ms.

Timmons’ termination was lawful even though the basis for the termination was Ms.

Timmons’ opposition to racial discrimination.

      The standard of review is provided by Rule 56 of the Federal Rules of Civil

Procedure: whether there is no genuine issue of material fact so that Ms. Timmons

is entitled to judgment as a matter of law.


                                          12
     Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 15 of 24




                                    ARGUMENT

I.     Direct Evidence Shows that Ms. Timmons’ Termination Was Retaliatory.

       The typical employment case alleging discrimination or retaliation is based

on circumstantial evidence. These cases are governed by the shifting burden

analysis known as the McDonnell Douglas test. However, “the McDonnell Douglas

test is inapplicable where the plaintiff presents direct evidence of discrimination.”

TWA v. Thurston, 469 U.S. 111, 121 (1985); Herster v. Bd. of Supervisors, 887 F.3d

177, 185 (5th Cir. 2018).

       The typical direct evidence case involves a statement made in the workplace.

The issue is whether the statement is direct evidence or a mere “stray remark.” The

Fifth Circuit applies a four-part test for direct evidence: whether the statement is “(a)

related to the protected class of persons of which the plaintiff is a member, (b)

proximate in time to the employment decision at issue, (c) made by an individual

with authority over the employment decision at issue, and (d) related to the

employment decision at issue.” Haire v. Bd. of Supervisors, 719 F.3d 356, 366 (5th

Cir. 2013).

       The present case is less complex than the workplace comment cases. There

is no dispute that Ms. Timmons was complaining about racial discrimination in her

meeting with Mr. Brower and Ms. Blankenship, there is no dispute that the meeting

became heated, and there is no dispute that San Jacinto College fired Ms. Timmons

                                           13
   Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 16 of 24




for insubordination based on her actions at the meeting. However, if the Court

wishes to use the workplace comment test, then (a) the termination letter expressly

relates to Ms. Timmons’ actions at the meeting, when she confronted Ms.

Blankenship about racial discrimination; (b) the letter was proximate in time to the

employment decision, in that it actually was the employment decision; (c) the letter

was written by the Provost, who had authority over the employment decision; and

(d) the termination letter obviously related to the employment decision.

Accordingly, Ms. Timmons has presented direct evidence of retaliation.

      In a circumstantial evidence case governed by the McDonnell Douglas test,

the plaintiff bears the burden of proving that the employer’s stated reason for

terminating the plaintiff was pretextual. “If, however, the plaintiff presents direct

evidence of discrimination, ‘the burden of proof shifts to the employer to establish

by a preponderance of the evidence that the same decision would have been made

regardless of the forbidden factor.’” Etienne v. Spanish Lake Truck & Casino Plaza,

L.L.C., 778 F.3d 473, 475 (5th Cir. 2015).

      Because Ms. Timmons has presented direct evidence of retaliation, San

Jacinto College bears the burden of proving that it was justified in firing Ms.

Timmons even though she was opposing race discrimination.




                                         14
      Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 17 of 24




II.     San Jacinto College Cannot Meet Its Burden of Proving That It Was Justified
        in Firing Ms. Timmons.

        This case squarely presents the issue of when and whether protected

oppositional activity can justify a termination. This is an issue that is easy to resolve

in extreme cases at either end of the spectrum. For example:

        (1)   If an employee files a complaint about discrimination, surely the

employer cannot fire the employee for insubordination simply because the employer

is offended that the employee has complained.

        (2)   If an employee opposes discrimination by bringing a firearm to the

office and shooting at other employees, surely the employer can fire the employee.

        While those cases are simple, they are not helpful in this case. Unfortunately,

the case law does not provide any assistance in drawing the line between permissible

opposition and impermissible opposition. There are a few cases involving unusual

facts. E.g., Coutu v. Martin Cty. Bd. of Cty. Comm'rs, 47 F.3d 1068 (11th Cir. 1995)

(“While Oldland felt that Coutu was too aggressive in her role as an employee

advocate, he criticized her in this regard not because she was attempting to "stop

discrimination," but because she failed to complete necessary management tasks,

such as the revision of the personnel manual.”). The EEOC offers this vague

guidance: “The activity also will not be considered reasonable if it involves an

unlawful act, such as committing or threatening violence to life or property. These

examples are not exhaustive; whether the manner of opposition is unreasonable is a
                                           15
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 18 of 24




context- and fact-specific inquiry.” EEOC Enforcement Guidance on Retaliation

and Related Issues II(A)(2)(b) (https://www.eeoc.gov/laws/guidance/retaliation-

guidance.cfm).

      There was nothing “unlawful” about Ms. Timmons’ actions. To the extent

that this is a “context- and fact-specific inquiry,” both the facts and the context

support the conclusion that San Jacinto College was not justified in terminating Ms.

Timmons:

      (1)    San Jacinto College has no specific policy or rule that applies to Ms.

Timmons’ conduct. Obviously, it is problematic when the employer seeks to

prescribe a standard of conduct for employee complaints and then apply that

standard retroactively to someone who is complaining about racism.

      (2)    The subjective opinions of the persons who are accused of racism (Mr.

Brower and Ms. Blankenship) are of limited relevance. People who are accused of

improper behavior, in this case racism, are likely to be offended by the accusation,

but this cannot override the prohibition on retaliation.

      (3)    On June 15, 2017, everyone knew that Ms. Timmons was protesting

racism when she made the “slave mentality” comment.

      (4)    San Jacinto College (through its HR rep, Ms. Del Bello) made the

decision to counsel Ms. Timmons for that comment by sending two employees to

talk to Ms. Timmons even though she had complained about racism by those two

                                          16
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 19 of 24




employees and even though the “slave mentality” comment was directed to one of

the employees.

      (5)    In effect, San Jacinto College created the circumstances for an

acrimonious meeting, rather than having someone else (such as Ms. Del Bello

herself) handle the situation.

      (6)    The meeting took place behind closed doors.

      (7)    It is disputed whether Ms. Timmons “screamed” at Ms. Blankenship,

but it is undisputed that Ms. Timmons did not actually do anything violent or

threatening, no matter what Ms. Blankenship claims to have feared.

      (8)    The whole incident was over within a minute or so. Even though Mr.

Brower opportunistically tried to call the police, he had to cancel the call.

      (9)    Ms. Timmons did not commit any unlawful or criminal act.

      In assessing these facts and circumstances, it is helpful to consider how similar

situations have been handled in other areas of the law. This precise issue arises

commonly in the context of labor-management disputes decided by the NLRB. To

resolve these issues, the NLRB applies the Atlantic Steel test to determine whether

the employee’s conduct was “opprobrious”:

      [T]he Board and the courts have recognized . . . that even an employee
      who is engaged in concerted protected activity can, by opprobrious
      conduct, lose the protection of the Act.

      The decision as to whether the employee has crossed that line depends
      on several factors: (1) the place of the discussion; (2) the subject matter
                                          17
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 20 of 24




       of the discussion: (3) the nature of the employee's outburst; and (4)
       whether the outburst was, in any way, provoked by an employer's unfair
       labor practice.

Appendix at 50 (copy of Atlantic Steel, 245 NLRB 814 (1979)); Appendix at 58

(copy of Plaza Auto Center, 355 NLRB 493 (2010)). As the Seventh Circuit

explained:

              As other cases have made clear, flagrant conduct of an employee,
       even though occurring in the course of section 7 activity, may justify
       disciplinary action by the employer. On the other hand, not every
       impropriety committed during such activity places the employee
       beyond the protective shield of the act. The employee's right to engage
       in concerted activity may permit some leeway for impulsive behavior,
       which must be balanced against the employer's right to maintain order
       and respect.

NLRB v. Thor Power Tool Co., 351 F.2d 584, 587 (7th Cir. 1965); see Boaz Spinning

Co. v. NLRB, 395 F.2d 512, 514 (5th Cir. 1968) (quoting Thor Power Tool and

stating “Unquestionably, Alexander was insubordinate; however, it seems equally

clear that his short speech, although intemperate, was of a pro-union character. Thus,

as a union activist making a pro-union speech, he can avail himself of the protective

shield of section 7 so long as his insubordination was not so flagrant as to take him

beyond the pale.”); Mobil Exploration & Producing U.S., Inc. v. NLRB, 200 F.3d

230, 242-43 (5th Cir. 1999). While these cases did not arise under Title VII, the

Atlantic Steel framework is a logical way to analyze employee behavior under those

statutes.



                                         18
   Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 21 of 24




      Applying this framework, each of the four factors from Atlantic Steel weighs

in favor of continued protection for Ms. Timmons’ conduct:

      (1)   The place of the conduct was behind closed doors in Ms. Timmons’

            office, not out in the workplace where library employees and students

            could become embroiled.       In fact, Ms. Blankenship selected the

            location, not Ms. Timmons. Plaza Auto Center, 355 NLRB at 494

            (“With respect to the first factor, the place of the discussion, the

            meeting took place in Felix’s office, in the presence of only

            management officials.").

      (2)   The subject matter was Ms. Timmons’ belief that Mr. Brower and Ms.

            Blankenship were discriminating against her based on race. Id. (“As to

            the second factor, the subject matter of the discussion, the discussion

            involved Aguirre’s protected concerted activity of raising questions

            about terms and conditions of employment, particularly the

            Respondent’s policies pertaining to breaks and compensation.”),

      (3)   The nature of the conduct may have been “loud” or “rude” (though Ms.

            Timmons denies this), but there is no claim that Ms. Timmons was

            profane, violent, or threatening. Id. at 495 (“The Board has found that

            communications in the course of protected activity are also protected

            unless they are ‘so violent or of such serious character as to render the

                                        19
   Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 22 of 24




            employee unfit for further service.’”). In Plaza Auto Center, the NLRB

            upheld protection for an employee who dropped the “F bomb” on his

            supervisor (“Aguirre became upset and told Plaza that he was an “F’ing

            mother F’ing,” an “F’ing crook,” and “an asshole,” and that he was

            stupid, nobody liked him, and everyone talked about him behind his

            back. At one point, Aguirre stood up in the small office, pushed his

            chair aside, and said that, if he was fired, Plaza would regret it.”). Ms.

            Timmons’ conduct – even as described by Ms. Blankenship – does not

            come close to that that level. At most, Ms. Blankenship may have

            thought that Ms. Timmons might do something threatening, but Ms.

            Timmons never did so. This is not opprobrious and does not override

            the public policy of Title VII.

      (4)   San Jacinto College provoked the conduct by sending Mr. Brower and

            Ms. Blankenship to counsel Ms. Timmons about the “slave mentality”

            comment, even though everyone involved knew that Ms. Timmons

            considered them to be racists and even though the “slave mentality”

            comment was directed to Mr. Brower. This was provocative conduct

            on the part of San Jacinto College.

Accordingly, under the Atlantic Steel analysis, Ms. Timmons’ conduct was not

“opprobrious” and remained protected even if she was “loud” and “rude.”

                                         20
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 23 of 24




       Regardless of whether the Court chooses to adopt the Atlantic Steel test for

purposes of Title VII, the test provides a useful framework for analyzing these issues.

An employee who perceives racist behavior is not required to be meek and

submissive, much less polite and forgiving. On the contrary, the law expects that

the employer will appropriately address the complaint of race discrimination. In this

case, San Jacinto College made the stunning decision to send the perpetrators to

counsel Ms. Timmons about her complaint. San Jacinto College is not entitled to

use its own mishandling of the situation to justify terminating Ms. Timmons.

       Because this is a direct evidence case, San Jacinto College bears the burden

of proof on this issue. No reasonable jury could find that San Jacinto College was

justified in firing Ms. Timmons under these circumstances. Given that there is no

genuine issue of material fact, the Court should grant summary judgment as to

liability.

                                  CONCLUSION

       For the foregoing reasons, the Court should grant summary judgment as to

liability in favor of Ms. Timmons and against San Jacinto College.




                                          21
    Case 4:18-cv-04368 Document 14 Filed on 12/03/19 in TXSD Page 24 of 24




                                         Respectfully submitted,

                                         /s/ David C. Holmes
                                         David C. Holmes, Attorney in Charge
                                         State Bar No. 09907150
                                         Southern District No. 5494
                                         13201 Northwest Freeway, Suite 800
                                         Houston, Texas 77040
                                         Telephone: 713-586-8862
                                         Fax: 713-586-8863
                                         dholmes282@aol.com

                                         ATTORNEY FOR PLAINTIFF

                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this pleading was sent electronically to
all counsel of record on December 3, 2019.

                                         /s/ David C. Holmes
                                               David C. Holmes

                       CERTIFICATE OF WORD COUNT

      I certify that Word shows that this document contains 4,925 words, excluding
the parts identified in the Court’s procedures.

                                         /s/ David C. Holmes
                                               David C. Holmes
